 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     Assistant Federal Defenders
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700 / F: (916) 498-5710
 5
     Attorneys for Defendant
 6   TIMOTHY MACKEY

 7
                     IN THE UNITED STATES DISTRICT COURT
 8
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,     )   Case No.   2:20-CR-77-WBS
                                   )
11            Plaintiff,           )   STIPULATION AND ORDER TO CONTINUE
                                   )   STATUS CONFERENCE
12                vs.              )
13                                 )   Date: May 10, 2021
           TIMOTHY MACKEY,         )   Time: 09:00 a.m.
14                                 )   Judge: Hon. William B. Shubb
              Defendant.           )
15                                 )
16       IT IS HEREBY STIPULATED and agreed by and between Acting
17   United States Attorney Phillip A. Talbert, through Assistant
18   United States Attorney Mira Chernick, counsel for Plaintiff, and
19   Federal Defender Heather Williams, through Assistant Federal
20
     Defenders Mia Crager and Christina Sinha, counsel for Mr.
21
     Mackey, that the status conference currently set for May 10,
22
     2021 may be continued to August 23, 2021 at 9:00 a.m.
23
         Defense counsel requires additional time to review
24
     discovery and conduct investigation, and believes that failure
25
     to grant the requested continuance would deny her the reasonable
26
     time necessary for effective preparation, taking into account
27
     the exercise of due diligence.     The government does not object
28
     Stipulation and Order to          -1-            United States v. Mackey,
     Continue Status Conference                                 2:20-CR-77-WBS
 1   to the continuance.

 2       For the purpose of computing time under 18 U.S.C. § 3161 et

 3   seq. (Speedy Trial Act), the parties request that the time

 4   period between May 10, 2021 and August 23, 2021, inclusive, be

 5   deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv)

 6   (Local Code T4), because it results from a continuance granted

 7   by the Court at the defendant’s request, based on a finding that

 8   the ends of justice served by granting the continuance outweighs

 9   the best interest of the public and Mr. Mackey in a speedy

10   trial.
11
12                                 Respectfully submitted,
13                                 HEATHER E. WILLIAMS
                                   Federal Defender
14
     Date: May 5, 2021             /s/ Mia Crager
15                                 MIA CRAGER
                                   Assistant Federal Defender
16                                 Attorneys for Defendant
                                   TIMOTHY MACKEY
17
18
     Date: May 5, 2021             PHILLIP A. TALBERT
19
                                   Acting United States Attorney
20
                                   /s/ Mira Chernick
21                                 MIRA CHERNICK
                                   Assistant United States Attorney
22                                 Attorney for Plaintiff
23
24
25
26
27
28
     Stipulation and Order to       -2-          United States v. Mackey,
     Continue Status Conference                            2:20-CR-77-WBS
 1                                      ORDER

 2                        The Court, having received and considered the

 3   parties’ stipulation, and good cause appearing therefrom, adopts

 4   the parties’ stipulation in its entirety as its order. The

 5   status conference, currently set for May 10, 2021, is continued

 6   to August 23, 2021 at 09:00 a.m.           The time period between May

 7   10, 2021 and August 23, 2021, inclusive, is excluded pursuant to

 8   18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4).          Moreover, the

 9   ongoing COVID-19 pandemic has led to the suspension of jury

10   trials in this district since March 17, 2020, and the General
11   Orders of this court issued in connection with the pandemic
12   allow for continuances and the exclusion of time under the
13   Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further
14   findings required.       General Orders 611, 612, 617, and 618.
15   Additionally, the April 16, 2020 Order of the Judicial Council
16   of the Ninth Circuit suspended the time limits of 18 U.S.C. §
17   3161(c) due to a judicial emergency in this district until May
18   2, 2021.     See In re Approval of the Judicial Emergency Decl. in
19   the E. Dist. of Cal., 956 F.3d 1175 (9th Cir. Judicial Council
20   2020).
21   IT IS SO ORDERED.
22
     Dated: May 7, 2021
23
24
25
26
27
28
      Stipulation and [Proposed]          -3-             United States v. Mackey,
      Order to Continue Status                                      2:20-CR-77-WBS
      Conference
